EXHIBIT 99.1 Press Release Contact: United Community Bancorp William F. Ritzmann, President and Chief Executive Officer (812) 537-4822 United Community Bancorp Reports Fourth Quarter and Year End Results Lawrenceburg, Indiana – August 9, 2010 – United Community Bancorp (the “Company”) (Nasdaq:UCBA), the holding company for United Community Bank (the “Bank”), today reported a net loss of $34,000, or $0.00 per diluted share, for the quarter ended June 30, 2010, compared to a net loss of $279,000, or ($0.04) per diluted share, for the quarter ended June 30, 2009.Net income for the year ended June 30, 2010 was $1.0 million, or $0.13 per diluted share, compared to net income of $719,000, or $0.10 per diluted share, for the year ended June 30, 2009. Statement of Operations (In thousands, except per share data) For the year ended 6/30/2010 6/30/2009 Interest income $ $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income Total non-interest expense Income before tax provision Income tax provision Net income $ $ Basic earnings per share Diluted earnings per share (1) (1) - Due to the net loss for the three months ended June 30, 2010 and 2009, no adjustments were made for outstanding stock options and unearned restricted shares as such effect would be anti-dilutive. United Community Bancorp Summarized Statements of Financial Condition (Unaudited) (Unaudited) (Unaudited) (In thousands, as of) 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 ASSETS Cash and cash equivalents $ Investment securities Loans receivable, net Other Assets Total Assets $ LIABILITIES Municipal Deposits $ Other Deposits FHLB Advances Other Liabilities Total Liabilities Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ Summarized Statements of Operations (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 (for the three months ended, in thousands, except per share data) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Total Non-Interest Income Total Non-Interest Expenses Income before Tax Provision (Benefit) ) ) Income Tax Provision (Benefit) ) 83 ) Net Income (Loss) $ ) $ ) Basic and diluted earnings (loss) per share (1) ) (1) - For all periods shown, United Community MHC has held 4,655,200 shares of outstanding common stock.Since its inception, the MHC has waived receipt of quarterly dividends on common stock. (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) For the three months ended 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 Performance Ratios: Return on average assets (1) -0.03
